        Case 1:19-cv-04074-VEC Document 136 Filed 10/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE GRABLIS,
Individually and Behalf of All Others Similarly Situated,
                                       Plaintiffs,

                         - against -                          No. 19-cv-4074-VEC

ONECOIN LTD.; RUJA IGNATOVA; SEBASTIAN                        RULE 7.1 DISCLOSURE
GREENWOOD; MARK SCOTT; DAVID PIKE; NICOLE
J. HUESMANN; GILBERT ARMENTA; and THE BANK
OF NEW YORK MELLON CORPORATION,
                                       Defendants.


               Pursuant to Federal Rule of Civil Procedure 7.1, Defendant, The Bank of New

York Mellon Corporation (“BNYM”), by its undersigned counsel, hereby certifies that (1)

BNYM has no parent company and (2) there is no publicly–held corporation that owns ten

percent (10%) or more of BNYM’s stock.


Dated: New York, New York
       October 21, 2020
Case 1:19-cv-04074-VEC Document 136 Filed 10/21/20 Page 2 of 2




                                  PAUL, WEISS, RIFKIND, WHARTON &
                                   GARRISON LLP

                                  By:             /s/ Audra J. Soloway
                                        Elizabeth M. Sacksteder
                                        Audra J. Soloway
                                        Daniel S. Sinnreich

                                  1285 Avenue of the Americas
                                  New York, NY 10019
                                  212-373-3000
                                  esacksteder@paulweiss.com
                                  asoloway@paulweiss.com
                                  dsinnreich@paulweiss.com

                                  Attorneys for Defendant The Bank of New
                                    York Mellon Corporation




                              2
